Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	With regard to P11-12, it is not clear whether the argument is to traverse the art as originally presented with respect to the original claims or the amended claims, as the cited language is present in the original claims, but the arguments appear to refer to the amended claim language, specifically the use of a “single bit computing operation”.
While the Examiner generally agrees with Applicant’s characterization of Zhang, the Examiner considers the original language” to perform a multi-bit computing operation on the input and accumulation signals using single-bit internal circuits and signals” as not limiting the performance of the multi-bit computing operation to the use of a “single bit computing operation”, but merely requires that use of any type of single bit internal circuits and signals to be involved in the process. Following this line of reasoning, Zhang’s single bit cells and read output signal therefrom could be construed as the single-bit internal circuits and signals.
In contrast, the amended claims clarify that single bit computing operation(s) on single-bit input and single-bit stored data is/are directly responsible for the portions of the multi-bit computation output signal. Accordingly, the amended claims appear to overcome Zhang as cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Genov US 2005/0125477.

[CLM 1]
	Claim 1 recites:
1. (Currently Amended) An in-memory computing architecture, comprising: a compute-in-memory (CIM) array of bit-cells configured to receive parallel bit-wise input signals via a first CIM array dimension and to drive one or more accumulation signals via a second CIM array dimension, wherein each plurality of bit-cells associated with a common analog accumulation signal forms a respective CIM channel configured to provide analog representation of a respective portion of a multi bit computation output signal;
control circuitry configured to cause the CIM array to perform, at each bit-cell for each of a plurality of bits of an input word, a single bit computing operation using a respective one-bit input signal and respective one bit data stored within the bit-cell to provide thereby a respective analog signal contribution to a corresponding analog accumulation signal representing a respective portion of the multi bit computation output signal; and
a multi bit computing operation on the input and accumulation signals using single bit internal circuits and signals for each analog accumulation signal, a respective multi-bit analog to digital converter (ADC) configured to provide a digital representation of the corresponding analog accumulation signal.

	Genov teaches:
An in-memory computing architecture, comprising:
a compute-in-memory (CIM) array of bit-cells (array of memory bit-cells storing weights w [Figs. 7, 9], to perform matrix multiplication via a bit-serial bit-parallel scheme [0016]) configured to receive parallel bit-wise input signals via a first CIM array dimension (input signals x [Figs. 7, 9]) and to drive one or more accumulation signals via a second CIM array dimension, wherein each plurality of bit-cells associated with a common analog accumulation signal forms a respective CIM channel configured to provide analog representation of a respective portion of a multi bit computation output signal (performing binary multiplication of the input and the weight [0028], and driving the products as accumulation signals to an ADC via a shared channel [Figs. 7, 9], where the sum corresponds to a portion of a matrix multiplication operation [0028; 0016]);
control circuitry configured to cause the CIM array to perform, at each bit-cell for each of a plurality of bits of an input word, a single bit computing operation using a respective one-bit input signal and respective one bit data stored within the bit-cell to provide thereby a respective analog signal contribution to a corresponding analog accumulation signal representing a respective portion of the multi bit computation output signal (circuitry to perform binary multiplication between a bit of an input vector and a bit of a matrix element, and to sum the products [0028][Figs. 7, 9] to generate a multibit analog output signal to an ADC [0030]); and
a multi bit computing operation on the input and accumulation signals using single bit internal circuits and signals for each analog accumulation signal, a respective multi-bit analog to digital converter (ADC) configured to provide a digital representation of the corresponding analog accumulation signal (providing, to an ADC, the products of the multiple single-bit multiplication operations to generate a digital representation of the analog output signal [Figs. 7, 9][0034]).

[CLM 3]
	Genov teaches claim 1, and further teaches analog-to-digital converter (ADC) circuitry configured to process the plurality of CIM channel output signals to provide thereby a sequence of multi-bit output words (ADCs 905 [Fig. 9] to provide the result of matrix vector multiplication, which comprises a sequence of output words Ym over time [0028]).

[CLM 4]
	Genov teaches claim 3, further comprising a near-memory computing path configured to provide said sequence of multi-bit output words as a computing result (ADCs and adder receives inputs provides the output words in sequence over time [Fig. 9][0028]).

[CLM 6]
	Genov teaches claim 3, wherein said ADC circuitry comprises, for each of a plurality of subsets of said CIM channels, a respective ADC configured to digitize a weighted analog summation of the CIM channel output signals of the respective subset of CIM channels to form thereby a respective portion of a multi-bit output word (ADC applies binary weighting to the analog summation of products, performs accumulation, and sums the outputs of multiple channels to produce a digital output word [Figs. 9]).

[CLM 8]
	Genov teaches claim 1, wherein the input signals and accumulation signals are combined with existing signals within the memory (“Both input and storage operations can be time-multiplexed on a single wire (601) as shown in Fig. 6. This makes the cell pitch in the array limited only by a single bit-line metal layer width allowing for a very dense array design.” [0033]; hence, the input and accumulate signals share signal connections with the memory signals for storage operations). 

[CLM 9]
	Genov teaches claim 1, wherein the input signals and accumulation signals are separate from existing signals within the memory (in contrast to [0033], the original embodiment does not employ time multiplexing of input and storage operations on the same wire, and hence must be different signals).

[CLM 10]
	Genov teaches claim 3, wherein each ADC and respective accumulation signal forms an in-memory computing channel (summing the products of each individual multiplication at each cell on the accumulation line, and processing by the ADC-binary weighting accumulation block to generate MVM output constitutes an in-memory computing channel, e.g. a signal line in memory which implements a computation [Figs. 7, 9]).

[CLM 11]
	Genov teaches claim 4, wherein said near-memory computing path comprises one or more of digital barrel shifters, multiplexers, accumulators, look-up tables, and non-linear function elements (accumulator in ADC-binary weighting accumulator block [Fig. 7, 9]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genov as applied to claim 1 above, in further view of Agranat US 5,258,934.
[CLM 2]
	Genov teaches claim 1, and further discloses circuitry to provide inputs in a bit-serial manner to matrix elements stored in a bit-parallel manner [0016]. Such DAC circuitry is said to be inherent to bit-serial implementation [0012]. The input words constitute a sequence of data words, corresponding to a sequence of output words, over different values of j over time [0028]. However, Genov is silent to specific details of a structure, i.e. a reshaping buffer, configured to reshape a sequence of received data words to form the parallel bit-wise input signals.
Genov alludes to other prior art [0013-0014] for providing data inputs in bit-serial format to an array for performing matrix-vector multiplication.
Among them, Agranat US 5,258,934 discloses additional details of circuitry for providing input data words in a serial fashion [Fig. 3]. Specifically, a set of shift registers may receive input data words and provide the data in a serial manner to an compute array. See also [C3, L29-47].
In view of Genov’s silence regarding how to provide bit-serial input, the disclosed inherency of circuits for providing them, and Genov’s reference to Agranat as prior work regarding how to generate and use bit-serial inputs for matrix-vector multiplication, it appears that the skilled artisan would have been led to use Agranat’s circuitry for generating bit-serial input from provided input words.
Further, the prior art appears to disclose each element recited, and only requires the elements to be connected such that Agranat’s apparatus provides input data for Genov’s apparatus. The skilled artisan would have known how to connect circuits where the outputs (of Agranat) match the inputs (of Genov).
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate Agranat’s circuitry for Genov’s generic DAC circuitry for providing an input word in a serial manner to the parallel bit-cells, and the results would have been predictable (providing circuitry to perform the necessary function of generating bit-serial inputs to a compute array to receive such signals).

[CLM 18]
	Genov teaches claim 2, wherein the reshaping buffer is configured to provide bits of the input vector elements in a sequenced and parallel manner to the CIMA (bits of an input vector xn(j) are provided sequentially/serially (in time, over j) and in parallel to the plurality of i weight cells wmn(i) [0028][Figs. 7, 9]).

Allowable Subject Matter
Claims 5, 7, 12-17, and 19-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

	None of the cited prior art of record appear to teach or suggest, in combination with the features of the respective base claims, the additional features recited in each respective claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumbul US 2019/0043560
	In-memory multiply-accumulate logic [Abstract; Fig. 1].
	Discussion of sampling capacitance, versus use of bitline capacitance [0038].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136